Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/23/19 and 1/12/21 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the separator holds the organic solvent containing the lithium ions or the composite electrolyte”, which is indefinite.  The organic solvent containing the lithium ions is part of the claimed composite electrolyte.  Thus, it is unclear how the separator holds the organic solvent containing the lithium ions or the composite electrolyte.  
Note in line 8 of claim 1, “and” should be deleted and a “,” should be placed between “particles” and “and”.

Claim 12 recites “The battery pack”, which lacks proper antecedent basis in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al., US 2016/0268627.
Lee teaches a rechargeable battery [0012] comprising a positive electrode layer, a negative electrode layer and an inorganic solid electrolyte layer (separator) between the positive electrode layer and the negative electrode layer (Figure 1-2).  The negative electrode active material may be natural graphite, artificial graphite, soft carbon or hard carbon [0046].  The electrolyte layer may comprise a polymer gel electrolyte mixed with a nano-solid electrolyte to form a nano-composite electrolyte.  The nano-solid electrolyte may be a lithium-containing oxide [0020] having a particle size ranging from about 10 to about 1000 nm [0017] and a specific BET surface area of 30-70 m2/g [0048].  The gel electrolyte comprises a lithium salt, an organic solvent (ethylene carbonate) and a polymer [0041].  The solid electrolyte filler may be particles of a lithium 
The negative electrode active material may comprise a metal oxide such as TiO2 [0022].  Note claim 9 does not positively recite the positive electrode active material is a phosphate compound.  Current collectors are disclosed at [0042]-[0043].  The positive electrode active material may be a lithium nickel-based composite oxide or a lithium cobalt-based composite oxide [0022].  The battery may be used for a vehicle [0025].  
The polymer gel electrolyte may comprises a polymer host formed of a thermoplastic polymer (polymer of claimed invention), a thermosetting polymer (binder of claimed invention) or a copolymer of a thermoplastic polymer and a thermosetting polymer.  The thermoplastic polymer may be polyethyleneoxide (PEO), polyvinylidenefluoride (PVDF) or polyacrylonitrile (PAN).  The thermosetting polymer may be PEGDA or trimethylolpropanetriacrylate (both are acrylic polymers/binders).  Furthermore, two or more types of the thermoplastic polymer (polymer and binder of the claimed invention) may be used as the polymer host.  See [0021] and [0041].   Regarding claim 18, see [0047] of Lee.
Thus the claims are anticipated.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11, 12, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2016/0268627.
See discussion of Lee above regarding the teachings of claim 1.  Lee does not explicitly teach a battery pack comprising an external power distribution terminal, a protection circuit or batteries of the battery pack are connected in at least one of parallel, series or a combination of parallel and series.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Lee teaches the all-solid-state battery is used to power a vehicle [0025] [0032].  One of skill would have known a battery used to power a vehicle would have had an external power distribution terminal and a protection circuit.  The batteries are necessarily connected in at least one of parallel, series or a combination of parallel and series.
Lee does not explicitly teach the content of the thermoplastic polymer (polymer) in the composite electrolyte.  Lee does not explicitly teach the content of the thermosetting polymer (binder) in the composite electrolyte.
However, Lee teaches the composite electrolyte preferably comprises the solid electrode in the range of about 60-90 wt% and the polymer gel electrolyte in the range of 10-40 wt% [0048].  The polymer gel electrolyte includes the polymer, binder, lithium salt and solvent(s).  The examples of Lee teach the polymer gel electrolyte and the nano-scale solid electrolyte were mixed in the ratio of 15:85 by weight ratio.  The polymer gel electrolyte including the solvents and lithium salt contained 10 parts by weight of the polymer host.  Thus, one of skill in the art would have found the claimed 
*
Claims 1, 4-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visbal et al., US2015/0118574 in view of Lee et al., US 2016/0268627.
Visbal teaches a secondary battery comprising a positive electrode layer 10, a negative electrolyte layer 20 and a solid electrolyte layer 30 between the layer 10 and the layer 20 (abstract; Figure).  The negative electrode active material 201 may comprise a transition metal oxide such as lithium titanium oxide or titanium oxide [0099].  The solid electrolyte layer comprises solid electrolyte 301, which may be in the form of particles [0095].  The solid electrolyte material may be a lithium containing oxide [0109] having an average particle diameter of 0.01-1 m [0113].  The solid electrolyte layer 30 may also be prepared by mixing the solid electrolyte 301 with a solvent, a binder such as a binding material or a polymer compound, or a support material or compound used to reinforce the strength of the solid electrolyte layer 30 or to prevent a short circuit of the solid electrolyte 301 [0152].  The positive electrode active material is disclosed at [0056] and [0059-[0061].  
Visbal is silent regarding the specific surface area of the solid electrolyte particles 301.  However, the broad specific surface area of the claimed invention has not been shown or described as critical to the claimed invention.  The invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was 
Furthermore, Lee teaches a solid electrolyte lithium-containing oxide [0020] having a particle size ranging from about 10 to about 1000 nm [0017] has a specific BET surface area of 30-70 m2/g [0048].  
Lee teaches the polymer gel electrolyte may comprises a polymer host formed of a thermoplastic polymer (polymer of claimed invention), a thermosetting polymer (binder of claimed invention) or a copolymer of a thermoplastic polymer and a thermosetting polymer.  The thermoplastic polymer may be polyethyleneoxide (PEO), polyvinylidenefluoride (PVDF) or polyacrylonitrile (PAN).  The thermosetting polymer may be PEGDA or trimethylolpropanetriacrylate (both are acrylic polymers/binders).  Furthermore, two or more types of the thermoplastic polymer may be used as the polymer host.  See [0021] and [0041].  Visbal teaches the solid electrolyte layer 30 may also be prepared by mixing the solid electrolyte 301 with a solvent, a binder such as a binding material or a polymer compound, or a support material or compound used to reinforce the strength of the solid electrolyte layer 30 or to prevent a short circuit of the solid electrolyte 301 [0152].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727